DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Regarding amended claim 14, applicant argued that interpretation of “pixel beam” is broader than one of ordinary skill in the art would consider reasonable under the circumstances.  Applicant furthered “pixel beam” as used in the specification is not a light, but a volume of space representing a volume occupied by a set of rays of light passing through a pupil of an optical system of a camera and a conjugate of a pixel of a sensor of the camera in an object space of the optical system in a direction normal to a surface of the pupil.
	However, examiner respectfully disagrees.  Based on Fig. 1 and paragraph 0054 of filed specification, 

    PNG
    media_image1.png
    337
    658
    media_image1.png
    Greyscale

[0054] A pixel beam 10 is defined as a pencil of rays of light that reaches a given pixel 12 when propagating through the optical system 11 via an entrance pupil 14. As light travels on straight lines in free space, the shape of such a pixel beam 10 can be defined by two sections, one being the conjugate 15 of the pixel 12, and the other being the entrance pupil 14. The pixel 12 is defined by its non-null surface and its sensitivity map.

In comparison, Knight’s Fig. 2A and paragraphs 0106, 0108, 0119 describe the same idea of “pixel beam”.  

    PNG
    media_image2.png
    519
    610
    media_image2.png
    Greyscale

As shown in Fig. 2A, a volume occupied by a set of rays of light passing through a lens plane, and then reaches a given pixel on the light field sensor plane, which explains “pixel beam” in claims of instant application.  In Knight, FIG. 2A is an illustrative diagram representation of certain optical characteristics of an exemplary Light Field Data Acquisition Device including certain focus planes such as a far-focus plane, a physical light field sensor plane, and the close-focus plane.  With different embodiments in Figs. 2B-2D, 3A-3C, 4, 10, 12 of Knight, “pixel beam” would be considered as a term describing rays of light passing through optical system.  Moreover, a camera by default requires to receive a set of rays of light so that an image can be captured or photographed.  Without further limiting or clarifying intended invention, it would hard for current claim language to distinct itself from Knight’s optical system.
	Thus, rejection is proper and maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6, 8-9, 14-17, 20-24, 27 is/are rejected under 35 U.S.C. 103 as obvious over Knight et al. (US2013/0113981) in view of Nishiyama (US2015/0177062)
To claim 14, Knight teach a computer implemented method comprising: 
receiving first content captured by a first device having a first optical system, wherein said first content includes a first set of pixel beams each having at least one associated parameter (Fig. 2A, paragraphs 0020, 0080, 0114, 0157-0159, ray inversion property of optical system, wherein one-to-one correspondence between sensor pixels and their conjugate image in the object space), wherein a pixel beam is a volume occupied by a set of rays of light in an object space of the first optical system, said rays of light passing through a pupil of said first optical system and a conjugate (as shown in Fig. 2A, a volume occupied by a set of rays of light passing through a lens plane, and then reaches a given pixel on the light field sensor plane, wherein pixel in image space or light field sensor plane is conjugate of pixel/rays of light in object space); 
determining a projection surface (either virtual plane or sensor plane; paragraphs 0007-0012, far-focus plane may be characterized as the virtual plane optically conjugate to the furthest objects in the world that can be brought into a predetermined focus, close-focus plane may be characterized as the virtual plane optically conjugate to the closest objects in the world; paragraph 0100, virtual focus plane) having grid elements (Figs. 7-8, 11-12, paragraphs 0058-0063, grid elements are inherent to pixel processing, e.g., image sensor is usually a two-dimensional grid of pixels, and the number of pixels on the grid is called the resolution of the image sensor);
reformatting said first set of pixel beams using said second optical system (e.g., sensor plane behind microlens array) to determine a first set of imaged pixel beams represented by conjugates of said first set of pixel beams (paragraphs 0117, 0164, 0171-0189, convert or correlate data from an image sensor pixel to a representation of incoming light rays);
determining an intersection of the imaged pixel beams with said projection surface (paragraph 0051, 0133, 0178-0188);
accumulating parameter contributions to said grid elements for said imaged pixel beams based on an intersection of said imaged pixel beams with said grid elements on said projection surface (paragraph 0083, obvious as light intersected on sensor grid may be accumulated for intensity parameter contribution, wherein intensity would be acquired via summing up, collecting, or gathering); and
generating an image of pixel values based on the accumulated parameter contributions, wherein the pixel values are based on the accumulated contributions to the grid elements of the projection surface from the various imaged pixel beams of the first set of imaged pixel beams (paragraphs 0062-0063, 0133-0134).
In furthering said obviousness in Knight, Nishiyama teach a light field camera system transforming light field data corresponding to sparse data into dense light field data is performed through interpolation processing (paragraph 0031); accumulating parameter contributions to said grid elements for said imaged pixel beams based on an intersection of said imaged pixel beams with said grid elements on said projection surface (Fig. 5, paragraphs 0004, 0037, 0044, beams are gathered within a narrow range of image pickup sensor, and average intensity would involve measurement accumulation); and generating an image of pixel values based on the accumulated parameter contributions, wherein the pixel values are based on the accumulated contributions to the grid elements of the projection surface from the various imaged pixel beams of the first set of imaged pixel beams (paragraphs 0056-0058, 0069-0077, 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishiyama into the method of Knight, in order to further processing detail of light field system.

To claim 21, Knight and Nishiyama teach an apparatus (as explained in response to claim 14 above). 





To claim 2 and 8, Knight and Nishiyama teach claim 14.
Knight and Nishiyama teach wherein the grid on the projection surface is a pixel grid (paragraphs 0058-0063 of Knight).

To claim 3 and 9, Knight and Nishiyama teach claims 2 and 8.
Knight and Nishiyama teach wherein an over-sampled grid is defined on the projection surface, the elements of said over-sampled grid being smaller than the pixel of the pixel grid (paragraph 0039 of Nishiyama, overlapped planes, despite lack of exact teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize and incorporate into the method and apparatus of Knight and Nishiyama for having a higher resolution image wherein smaller grid is present, due to such well-known feature in the art, Official Notice is taken.

To claim 6, Knight and Nishiyama teach claim 17.
Knight and Nishiyama teach wherein the value of a parameter representing a radiance transmitted through an imaged pixel beam is computed for pixel beams intersecting the projection surface and which section is included in a restitution pupil is defined in the second optical system (Nishiyama, paragraphs 0031, 0069-0070, obvious as setting focus and detect straight lines of focused object after coordination transform).

To claims 15 and 22, Knight and Nishiyama teach claims 14 and 21.
Knight and Nishiyama teach wherein said at least one associated parameter comprises at least one of radiance or color as obtained by at least a sensor of said first device (Nishiyama, paragraph 0037, radiance).

To claims 16 and 23, Knight and Nishiyama teach claims 14 and 21.
Knight and Nishiyama teach wherein said pixel beams are comprised of volumetric rays (as explained in response to claim 14 above).

To claims 17 and 24, Knight and Nishiyama teach claims 14 and 21.
Knight and Nishiyama teach wherein said projection surface is located in an image space of the second optical system (Knight, paragraph 0100; Nishiyama, paragraph 0034, virtual plane).

To claims 18 and 25, Knight and Nishiyama teach claims 14 and 21.
Knight and Nishiyama teach wherein said first device is a physical camera (light field/LF camera).

To claims 20 and 27, Knight and Nishiyama teach claims 14 and 21.
Knight and Nishiyama teach wherein the second optical system is a different optical system than the first optical system (as shown in Knight and Nishiyama, unless difference is specified, different optical components are considered different to each other).




Claim(s) 19, 26 is/are rejected under 35 U.S.C. 103 as obvious over Knight et al. (US2013/0113981) in view of Nishiyama (US2015/0177062) and Hayasaka et al. (US2017/0046821).
To claims 19 and 26, Knight and Nishiyama teach claims 14 and 21.
Knight and Nishiyama teach wherein the first device is a virtual device simulated in a computer (Knight, paragraph 0101, simulating novel lens systems; paragraph 0116, computational simulation of the optical effect of the acquisition device on the rays that enter the device), and the first content is Computer Graphics Image (CGI) content imaged using the first device (CGI would be an obvious output of said simulation).
	Hayasaka teach a light field camera processing uses virtual sensor to simulate viewpoint position (paragraphs 0085-0091), wherein light are collected and accumulated on said virtual sensor (paragraphs 0085, 0135), such that higher-resolution image can be obtained (paragraphs 0145-0147) with at least partially constituted computer graphic image (paragraph 0153), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Knight and Nishiyama, in order to further virtual sensor processing.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 17, 2022